Title: To George Washington from Thomas Jefferson, 29 February 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Feb. 29. 1792.

The Secretary of state has had under examination the Records of Proceedings in the Executive department of the Northwestern government from the 1st of Aug. to the 31st of December 1791—transmitted by the Secretary, and Reports to the

President of the United States That finding nothing therein which calls for the attention or interference of the President, he has deposited them among the Records in the office of the Secretary of state.

Th: Jefferson

